             Case 2:21-cv-00006-RSL Document 21 Filed 04/06/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9 JULIAN FLORES, aka JULIAN FLORES
   SANCHEZ,                                             No. 2:21-CV-00006-RSL
10
                                Plaintiff,              STIPULATION REGARDING
11                                                      DEADLINE FOR WELLS FARGO
        v.                                              BANK, N.A. TO RESPOND TO
12                                                      AMENDED COMPLAINT
   WELLS FARGO BANK, N.A.,
13
                              Defendant.
14

15

16          Plaintiff Julian Flores aka Julian Flores Sanchez (“Plaintiff”) and Defendant Wells

17   Fargo Bank, N.A. (“Wells Fargo”) stipulate that Wells Fargo may have until and including

18   May 7, 2021, to answer or otherwise respond to Plaintiff’s amended complaint. This is Wells

19   Fargo’s first request to extend the time to respond to the amended complaint. Plaintiff and

20   Wells Fargo stipulate to the requested extension, which Wells Fargo requires in order to

21   review the allegations in the amended complaint and prepare a response. The parties do not

22   ask that any other case deadlines be altered by this stipulation. The parties further stipulate

23   that the filing of the amended complaint obviates the requirement for Plaintiff to respond to

24   the motion to dismiss that Wells Fargo filed on March 12, 2021.

25

26

     STIPULATION RE DEADLINE FOR WELLS
     FARGO BANK, N.A. TO RESPOND TO                                                 K&L GATES LLP
                                                                             925 FOURTH AVENUE SUITE 2900
     AMENDED COMPLAINT - 1                                                  SEATTLE, WASHINGTON 98104-1158
                                                                                TELEPHONE: (206) 623-7580
                                                                                 FACSIMILE: (206) 623-7022
             Case 2:21-cv-00006-RSL Document 21 Filed 04/06/21 Page 2 of 2




 1          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD

 2          DATED April 5, 2021
 3   BARRAZA LAW, PLLC                                    K&L Gates LLP
 4
     By /s/ V. Omar Barraza                               By /s/ Peter A. Talevich
 5      V. Omar Barraza, WSBA # 43589                       /s/ Raina V. Wagner
                                                            Peter A. Talevich, WSBA # 42644
 6                                                          Raina V. Wagner, WSBA # 45701
 7   BARRAZA LAW, PLLC                                    K&L Gates, LLP
     10728 16th Avenue SW                                 925 Fourth Avenue, Suite 2900
 8   Seattle, WA 98146                                    Seattle, WA 98104
     (206) 933-7861                                       (206) 623-7580
 9                                                        peter.talevich@klgates.com
                                                          raina.wagner@klgates.com
10
     Attorney for Plaintiff Julian Flores                 Attorneys for Defendant Wells Fargo
11   aka Julian Flores Sanchez                            Bank, N.A.
12
     HENRY & DEGRAAFF PS
13

14   By /s/ Christina L. Henry
       Christina L. Henry, WSBA # 31273
15
     HENRY & DEGRAAFF, PS
16   787 Maynard Avenue South
     Seattle, WA 98104
17   (206) 330-0595
     chenry@hdm-legal.com
18
     Attorney for Plaintiff Julian Flores
19   aka Julian Flores Sanchez
20
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
21

22          Dated this 6th day of April, 2021.

23
                                            Honorable Robert S. Lasnik
24                                          United States District Court Judge

25

26

     STIPULATION RE DEADLINE FOR WELLS
     FARGO BANK, N.A. TO RESPOND TO                                                  K&L GATES LLP
                                                                              925 FOURTH AVENUE SUITE 2900
     AMENDED COMPLAINT - 2                                                   SEATTLE, WASHINGTON 98104-1158
                                                                                 TELEPHONE: (206) 623-7580
                                                                                  FACSIMILE: (206) 623-7022
